DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 11/22/2021 in which claims 23-63 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 61/320575, filed on April 2, 2010.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, 28, 30, 34, 35, 41, 45-48, 50-54, 56-61, and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandler et al. US 20030217033 A1 (hereinafter referred to as “Sandler”) in view of Kapoor et al. US 20040215638 A1 (hereinafter referred to as “Kapoor”).

As per claim 23, Sandler teaches:
A method for utilizing a data distribution key to enable efficiently distributing data sets across multiple data sources and generating an aggregated response, the method comprising: 
receiving a database query request from a client (Sandler, [0006] – A transaction is received and an index log of changes is generated in response to the database transaction, wherein the transaction is a database query request), wherein:
the database query includes a distribution key (Sandler, [0005] – User's query language code is processed and converted into metadata that describes tables and relationships between the tables [0056] – Typical metadata includes, for example, defined keys, defined rules, and the dependencies between various fields in a pending query (such as sources, targets and mappings).  [0071] – The node computes a partial result and returns it to the master process for aggregation and final assembly of the results, e.g., by processing the "group by," "having," and "order by" clauses of the SQL query, wherein the clauses are equivalent to parameters which identify fields);
the data set responsive to the database query request is distributed in multiple distributed data sets distributed among a plurality of distributed data sources (Sandler, [0071] – The node computes a partial result and returns it to the master process for aggregation and final assembly of the results, e.g., by processing the "group by," "having," and "order by" clauses of the SQL query, wherein the clauses are equivalent to parameters which identify fields);
the distribution key is designated as at least one of 
(ii) a parameter in the database query request (Sandler, [0005] – User's query language code is processed and converted into metadata that describes tables and metadata includes, for example, defined keys, defined rules, and the dependencies between various fields in a pending query (such as sources, targets and mappings)); and
determining that the data set related to the request is a distributed data set (Sandler, [0071] – The ODBC services module communicates with a distributed database system for the evaluation of SQL queries over a star schema);
receiving, in response to the request sent to the plurality of data sources, a plurality of responses from the plurality of data sources (Sandler, [0077] – The query master breaks a query into subqueries, identifies the appropriate target workstations to execute the subqueries, transmits the subqueries to the query server processes on these machines, waits for responses from the query servers, and assembles the partial results into full results), 
wherein a first subset of rows in a table is stored by a first data source of the plurality and a second subset of rows in the same table is stored by a second data source of the plurality (Sandler, [0005], [0017] and [0073] – Data in the tables may be vertically (column-wise) or horizontally (row-wise) partitioned.  Paragraph [0071] – The workstations are equivalent to data sources.  The master process separates the tables in the database into smaller data tables for distribution and storage on individual computer nodes and also reduces database queries into subqueries on subsets of the tables and routes the appropriate subquery to the node having the relevant table subset, wherein this is equivalent to storing a subset of rows in a table in a data source); 
determining which one or more aggregation processes of a plurality of aggregation processes is to be used for aggregation (Sandler, [0071] – The aggregation type is determined by the different clauses of the SQL query); 
aggregating the plurality of responses into the aggregated response using the one or more aggregation process determined in the determining step (Sandler, [0071] – The results are aggregated based on the determined clause used in the request); and 
sending the aggregated response to the client (Sandler, [0054] – Embodiments of the user interface module range from character-driven terminal systems to thin-client graphical user interface (GUI) systems, such as web browsers and other client software applications.  Paragraph [0067] – The application server may also receive completed results from the database server and provide them to the GUI.  Paragraph [0077] – The partial results are assembled into full results). 
Sandler doesn’t explicitly contain the phrase, “distribution key” as a predefined field with values that specify a distributed search, however, Kapoor teaches:
the distribution key is designated as at least one of 
(i) a predefined field in the database query request (Kapoor, [0055]-[0059] – Shows an example of an SQL query request with a “WHERE” statement, wherein this statement is interpreted as a predefined field in the database query request which can specify values such as “5, 6”, as seen in the example, which results in a limited search of customer IDs in tables May1998Sales and June1998Sales tables.  Paragraph [0062] – Also contains the explicit phrase, “distribution key values” with further explanation and support of the WHERE clause saying, “The query processor then compares the key and 
the distribution key indicates a mapping to one or more of the plurality of data sources that include the distributed data sets (Kapoor, [0055]-[0059] and [0062] – The query processor to map the distribution key values across the member tables);
parsing the request received from the client to identify a distribution key; (Kapoor, [0055]-[0059] and [0062] – A comparison of values in the distribution key is interpreted as parsing the request);
determining, based on a value of the distribution key, a plurality of data sources to send the database query request (Kapoor, [0055]-[0059] and [0062] – Distribution key values are compared to the tables);
sending the database query request to the plurality of data sources determined based on the value of the distribution key (Kapoor, [0055]-[0059] and [0062] – The query processor then builds a query execution plan that uses distributed queries to retrieve only those remote rows needed to complete the SQL statement);
It would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify Sandler’s invention in view of Kapoor in order to explicitly include distribution key values; this is advantageous because it can create a more efficient search by specifying exactly which tables to scan for a specific set of data (Kapoor, paragraph [0062]).

As per claim 24, Sandler as modified teaches:
The method of claim 23, wherein the step of determining which one or more aggregation processes of a plurality of aggregation processes is to be used for aggregation is based on aggregation parameters set during at least on one or more of a) parsing the request, b) processing the request, and c) distributing the request among the plurality of data sources (Sandler, [0071] – Clauses of a query are processed in order to determine which aggregation process is to be used, wherein this is equivalent to processing the request). 

As per claim 28, Sandler as modified teaches:
The method of claim 23 wherein aggregating the plurality of responses into an aggregated response comprises grouping information in the plurality of responses based on a grouping clause included in the request (Sandler, [0071] – A group by clause can be used in the SQL query to aggregate a response). 

As per claim 30, Sandler as modified teaches:
The method of claim 23 wherein aggregating the plurality of responses into an aggregated response comprises performing a calculation on data in the responses based on a parameter, operator, or clause in the request (Sandler, [0071] – Clauses of a query a processed, equivalent to clause in the request).  

As per claims 34, 35 and 41, claims 34, 35 and 41 are directed to a computer-readable medium performing the steps recited in claims 23, 24 and 30 with substantially 

As per claim 45, Sandler as modified teaches:
The method of claim 23 further comprising: 
dynamically associating a plurality of values with the distribution key to determine a respective plurality of data sources and generating the response to the client based on responses received from the plurality of data sources (Sandler, [0071] – The node computes a partial result and returns it to the master process for aggregation and final assembly of the results, e.g., by processing the "group by," "having," and "order by" clauses of the SQL query, wherein the node receives the request which is equivalent to dynamically associating values with the distribution key to generate a response according to paragraph [0070] of the specification – “a module, unit device or system external to system 300 may be provided with any parameter or information, including a request, e.g., as received as shown by block 410, and may return one or more values to be used as a data distribution key value.”).

As per claim 46, Sandler as modified teaches:
The method of claim 23 wherein the data set identification parameter is a table name (Sandler, [0099] and [0100] – Tables can have names such as “table T” or “T1”).

As per claim 47, Sandler as modified teaches:
The method of claim 23 wherein designating a field as a distribution key is based on an association of the data set identification parameter with a field included in the request (Sandler, [0071] – The node computes a partial result and returns it to the master process for aggregation and final assembly of the results, e.g., by processing the "group by," "having," and "order by" clauses of the SQL query, wherein the clauses are equivalent to parameters which identify fields).

As per claim 48, Sandler as modified teaches:
The method of claim 23 further comprising: using the value of the distribution key as an index, the index identifying a data source from which a response is expected (Sandler, [0071] – The master process reduces database queries into subqueries on subsets of the tables and routes the appropriate subquery to the node having the relevant table subset.  Paragraph [0096] – The system associates every table with a unique table identifier, i.e., an index such as a numerical value, by automatically constructing an analyzing a graph structure. Similarly, each field in each table is associated with a unique field identifier, i.e., a second index).

As per claim 50, Sandler as modified teaches:
The method of claim 23 wherein the query is a structured language query (Sandler, [0062] – Embodiments of the present invention may support traditional query languages such as SQL).



As per claims 57-61, and 63, claims 57-61, and 63 are directed to an apparatus performing the steps recited in claims 23, 45-48, and 50 with substantially the same limitations.  Therefore, the rejections made to claims 23, 45-48, and 50 are applied to claims 57-61, and 63.

Claims 25 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandler in view of Kapoor and further in view of Sen, https://www.simple-talk.com/sql/t-sql-programming/concatenating-row-values-in-transact-sql/ (hereinafter referred to as “Sen”).

As per claim 25, Sandler does not go into detail about concatenating a plurality of responses, however, Sen teaches:
The method of claim 23 wherein aggregating the plurality of responses into the aggregated response comprises concatenating the plurality of responses together (Sen, Pg. 9 – SQL is able to perform a group by command in the language in order to concatenate values). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Sandler’s invention as modified in view of Sen in 

As per claim 36, claim 36 is directed to a computer-readable medium performing the steps recited in claim 25 with substantially the same limitations.  Therefore, the rejections made to claims 25 are applied to claims 36.

Claims 26, 27, 29, 33, 37 – 40 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandler in view of Kapoor in view of Lamb et al. US 20100131490 A1 (hereinafter referred to as "Lamb").

As per claim 26, Sandler does not go into detail about sorting information in the plurality of responses, however, Lamb teaches:
The method of claim 23 wherein aggregating the plurality of responses into an aggregated response comprises sorting information in the plurality of responses (Lamb, paragraph [0003], A projection may be selected for each table in a database query to reduce an estimated cost for executing the query for the table based on a segmentation or sort order of the selected projections, wherein the sort order is equivalent to the sorting clause included in the request). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Sandler’s invention as modified in view of Lamb in order to determine how the data set is distributed; this is advantageous because it 

As per claim 27, Sandler as modified in view of Lamb teaches:
The method of claim 26 wherein the step of sorting information in the plurality of responses is performed based on a sorting clause included in the request (Lamb, paragraph [0003], A projection may be selected for each table in a database query to reduce an estimated cost for executing the query for the table based on a segmentation or sort order of the selected projections, wherein the sort order is equivalent to the sorting clause included in the request). 

As per claim 29, Sandler as modified in view of Lamb teaches:
The method of claim 23 wherein aggregating the plurality of responses into an aggregated response comprises collecting information from a set of sorted lists according to a grouping operator included in the request, wherein the sorted lists are included in the plurality of responses (Lamb [0017] – A projection is a table, view or materialized views of the table that includes all the columns requested by the query. In some implementations, a projection may be stored in a sorted and compressed fashion.  The data requirements of the query are represented by the join graph). 

As per claim 33, Sandler as modified does not go into detail about concatenation, sorting, and grouping information, however, Lamb teaches:
The method of claim 23, wherein the plurality of aggregation processes comprises: 
a) concatenating all of the responses (Lamb, [0058]), 
b) sorting information in the plurality of responses (Lamb, [0003] – A projection may be selected for each table in a database query to reduce an estimated cost for executing the query for the table based on a segmentation or sort order of the selected projections, wherein the sort order is equivalent to the sorting clause included in the request), and 
c) grouping information in the plurality of responses (Lamb, [0003] – Join operations may be used in a query, wherein a join is a grouping clause). 

As per claims 37 – 40 and 44, claims 37 – 40 and 44 are directed to a computer-readable medium performing the steps recited in claims 26 – 29 and 33 with substantially the same limitations.  Therefore, the rejections made to claims 26 – 29 and 33 are applied to claims 37 – 40 and 44.

Claims 31 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandler in view of Kapoor and further in view of Ripley et al. US 7386554 B2 (hereinafter referred to as "Ripley").

As per claim 31, Sandler as modified doesn’t explicitly teach weighted averages, however, Tepper teaches:
The method of claim 23 wherein aggregating the plurality of responses comprises calculating a weighted average based on information included in the plurality of responses (Ripley Fig. 21 shows a weighted average of the similarity to the name “Brian Baily” calculated as a returned results list). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sandler’s invention as modified in view of Ripley in order to calculate the weighted average; this is advantageous for returning solutions with the highest similarity to a particular answer (Ripley, column 9, lines 54-55).

As per claim 42, claim 42 is directed to a computer-readable medium performing the steps recited in claim 31 with substantially the same limitations.  Therefore, the rejections made to claim 31 is applied to claim 42.

Claims 32 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandler in view of Kapoor in view of Ripley and further in view of Tepper et al. US 20090319344 A1 (hereinafter referred to as "Tepper").

As per claim 32, Sandler as modified doesn’t explicitly teach calculating a weighted average on source specific averages, however, Tepper teaches:
The method of claim 31 wherein the information included in the plurality of responses comprises, for each of the plurality of responses, a source-specific average and a count of the data items used to produce the source-specific average, and wherein calculating the weighted average comprises weighting the source-specific averages by their respective counts (Tepper, [0025] – In the case where multiple parties contribute to the assessment of an individual, the multiple response can be combined in any desirable fashion (e.g., straight averages, weighted averages, etc.) to provide a single set of individual assessment data).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sandler’s invention as modified in view of Tepper in order to calculate the weighted average with source specific details; this is advantageous because regardless of the type of assessment data gathered in this manner, the resulting combined data may be based on a variety of factors (Tepper, paragraph [0025]).

As per claim 43, claim 43 is directed to a computer-readable medium performing the steps recited in claim 32 with substantially the same limitations.  Therefore, the rejections made to claim 32 is applied to claim 43.

Claims 49, 55, and 62 are rejected under 35 U.S.C. 102(e) as being unpatentable over Sandler in view of Kapoor and further in view of Hinshaw et al. US 20040117037 A1 (hereinafter referred to as “Hinshaw”).

As per claim 49, Sandler as modified doesn’t explicitly teach a hash function, however, Hinshaw teaches:
The method of claim 23 further comprising: calculating an index identifying a data source by providing the value of the distribution key as input to a hash function (Hinshaw, [0344] – A hash function is a numerical key assigned to a collection of numeric or non-numeric field values that speeds up the process of searching through a list of records).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sandler’s invention as modified in view of Hinshaw in order to include the distribution key as a hash function; this is advantageous because if a numerical key is assigned to the records in some way, this can speed up the process of searching (Hinshaw, paragraph [0344]).

As per claim 55, claim 55 is directed to a computer-readable medium performing the steps recited in claim 49 with substantially the same limitations.  Therefore, the rejections made to claim 49 is applied to claim 55.

As per claim 62, claim 62 is directed to an apparatus performing the steps recited in claim 49 with substantially the same limitations.  Therefore, the rejections made to claim 49 is applied to claim 62.

Response to Arguments
Applicant continues to argue, on Remarks of 11/22/2021 that Sandler doesn’t adequately teach the limitations found in claim 23.  Applicant specifically mentions that paragraphs [0005], [0056], [0071] and [0077] of Sandler teaches metadata which includes keys that map subqueries to tables and a master process which routes the appropriate subquery to the node having the relevant table subset.  However, Applicant 
Although Examiner disagrees with these assertions with respect to what Sandler is teaching, a new reference has been found which explicitly teaches an SQL query with a clause that specifies “distribution key values”.  This new reference fills in the alleged gaps that Sandler arguably contains.  Arguments mainly consist of Sandler missing the distribution key values.  Therefore, an explicit teaching of “distribution key values” has been found to now more clearly teach the claim limitations as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. US 20140101091 A1 teaches a single query implemented across disparate data sources in paragraphs [0001], [0017], and [0023].
Gilyadov et al. US 20110040771 A1 teaches data aggregation on stored data in response to a query in paragraph [0118].
Bent et al. US 20090077036 A1 teaches, “When a query is made within the federated database, one or more DBMSs decompose the query into subqueries for submission to the relevant constituent DBMSs.”  See paragraph [0021].
Dittrich et al. US 20050193088 A1 teaches, “query is distributed among each of a plurality of partial index servers in the multiserver environment, and a subset of results is calculated for each of the plurality of partial index servers.”  See Abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152